Citation Nr: 1642861	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  07-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for disorders of the right shoulder and cervical spine, to include as secondary to service connected temporomandibular (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.  

In June 2010 the Veteran presented testimony at a personal Board hearing before a Veterans Law Judge other than the undersigned.  Additionally, in June 2016 the Veteran presented testimony at a personal Board hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.  

The Board has addressed this issue several times previously.  In September 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In January 2014, the Board denied the claim for service connection for a right shoulder disorder, to include as secondary to service-connected TMJ.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2014 Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of VA (the parties) requested that the Court partially vacate and remand the Board's decision to the extent that it did not consider the nature of the Veteran's condition (to include a claim for service connection for a cervical spine disability) and whether VA should have developed and adjudicated the claim more broadly.  In a July 2014 Order, the Court granted the Joint Motion. 

In February 2015, the Board issued a decision, which referred the issue of entitlement to service connection for a cervical spine disorder to the AOJ and denied the claim for service connection for right shoulder disorder, to include as secondary to service-connected TMJ, on the basis that the Veteran did not have a current right shoulder disorder.  
The Veteran appealed the Board's February 2015 decision to the Court.  In a July 2015 Joint Motion, the parties requested that the Court vacate and remand the Board's decision for the reasons to be discussed more fully below.  Given the July 2015 Joint Motion, the issue has been recharacterized as reflected on the title page.  

Finally, in October 2015, the Board remanded the claim to the AOJ for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the October 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran has not had a right shoulder disability during the course of his claim and appeal.

2. The Veteran's cervical spine disability did not have onset during active service, was not caused by active service and was not caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a cervical spine disability have not all been bet.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA's duty to notify has been satisfied through a notice letter dated in May 2006 with regard to the claim remaining on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in September 2006.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded a VA examination in January 2011 to explore the nature and etiology of any right shoulder disability, and a December 2015 VA examination to explore the nature and etiology of any cervical spine disability.  The Board finds that the VA opinions obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a December 2015 VA examination.  The December 2015 VA examination notes the history of treatment, the Veteran's pertinent symptoms as described by her, and current symptoms present during examination and, as discussed below, contained an opinion that was supported by a rationale.  The December 2015 opinion was therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for disorders of the right shoulder and cervical spine, to include as secondary to TMJ.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Shoulder and Cervical Spine Disorders

The Veteran contends that she has a right shoulder disorder and a cervical spine disorder that are attributable to military service.  Alternatively, the Veteran has argued that her right shoulder disorder and cervical spine disorder were caused or aggravated by her service-connected TMJ.  The Veteran testified in June 2010 that she first experienced symptoms of shoulder and neck pain in service while she was stationed in Korea and that one of her treating dentists informed her that the problems were related to TMJ.  See June 2010 Hearing Transcript at 15.  The Veteran stated that following surgery for TMJ, she was unable to lift her right arm and the oral surgeon advised it was due to muscles and the TMJ.  See June 2016 Hearing at 8.  She also stated that during subsequent treatment for her shoulder she was informed that shoulder pain was the result of TMJ.  Id.  

Additionally, during the June 2016 hearing, the Veteran's representative stated that her initial shoulder injury is attributable to placing people on stretchers and lifting stretchers in service, suggesting that the Veteran may have a rotator cuff tear.  Id. at 4-5.  The Veteran stated that her military occupational specialty (MOS) was Army Medic and that approximately one month prior to having dental surgery for TMJ, she injured her shoulder while lifting someone on a stretcher.  Id. at 4.  She also testified that the pain in her shoulder became worse following dental surgery and she was placed on physical training restriction because she was unable to do push-ups.  Id. at 8-10.  

Concerning the Veteran's cervical spine disorder, during the June 2010 and June 2016 hearing, the Veteran testified that she experienced neck pain simultaneous to right shoulder pain and that in service, in 2002, her treating dentist in Korea advised that her neck and shoulder problems were related to TMJ.  Id. at 10; See also June 2010 Hearing Transcript at 15.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any right shoulder problems.  A September 2003 dental record shows, in pertinent part, the Veteran's complaint of right neck pain with a notation that pain was possibly related to length of symptoms and stress.  A subsequent September 2003 service treatment record notes the Veteran reported to the emergency room with complaints of pain on the right side of the face and the right side of the neck.  She also reported a history of TMJ at this time.  

As noted in the September 2010 remand, the Board previously determined that the Veteran's account of first experiencing symptoms of right shoulder pain during service is credible.  The Board notes, however, that at the time of her October 2003 discharge examination, the Veteran denied painful or "trick" shoulder or elbow and clinical evaluation of her upper extremities was normal.  See reports of medical examination and history.  

Post-service, pertinent evidence of record consists of VA and private treatment records.  VA treatment records include a May 2007 record reflecting a left tender muscle at the neck base and shoulder.  A June 2007 VA treatment record reflects the Veteran presented with complaints of left shoulder pain that intensified with neck turning.  The examination report notes the Veteran denied a history of trauma or pain of the neck.  On the contrary, a September 2007 VA treatment record reflects the Veteran's complaint of pain associated with TMJ, the shoulder, and the neck.  An October 2007 VA dental examination report also notes the Veteran reported that pain from TMJ radiated down to her neck and shoulders.  See Washington VA Medical Center treatment record.

An April 2009 private record from Georgetown University Hospital shows the Veteran reported with complaints of left shoulder pain and the inability to move her neck upon waking up.

Private treatment records dated from October 2009 to June 2010 from the Spine Center show that the Veteran was diagnosed with cervical spondylosis and treated with steroid injections to relieve pain.  An October 2009 consultation report notes that the Veteran presented with complaints of severe, intractable pain in the neck with extension to the right upper extremity of approximately four years duration.  According to the Veteran's reports, the pain began without any true inciting event.  The consultation report notes that the Veteran presented with an April 2009 magnetic resonance imaging (MRI) report of the cervical spine with differential diagnoses to include cervical degenerative disc disease at C3-4 through C5-6, cervical radiculitis, cervical myofascial pain, and possible cervical facet arthropathy.  November 2009 private treatment records show that on three occasions the Veteran received steroid injections seeking relief from pain due to cervical degenerative disc disease.  Following physical examination, to include review of an April 2009 MRI report, there was no diagnosis related to the right shoulder.  See record from The Spine Center at The Center for Pain Management.  The Veteran was seen for a return visit at the same facility in June 2010.  She reported continued pain in the neck and shoulder.  The differential diagnoses again included cervical degenerative disc disease, C3-4 through C5-06; cervical radiculitis; and cervical myofascial pain, without any diagnosis related to the right shoulder.  

An April 2016 private emergency room record from the George Washington University Hospital reflects that the Veteran presented with right arm pain, which was diagnosed as muscle spasms in the right arm and treated with pain medication.

The Veteran underwent a VA joints examination in January 2011, at which time she reported a right shoulder condition.  The Veteran specifically noted she began having daily, intermittent, sharp, shooting pain to her right shoulder blade.  The pain was described as moderate to severe in nature and the Veteran indicated she experienced this pain five to six times per day.  The Veteran reported that she had been told that the pain was not primary shoulder pain, but radiating pain from either her jaw or her neck.  The Veteran did not report any difficulties with moving her shoulder, nor did she report any numbness in the shoulder.  She denied receiving any injections to her shoulder, but stated she had received injections to her cervical spine, which temporarily relieved the pain in her shoulder.  The cervical spine injection had been performed the prior September and had provided two months relief of pain.  The Veteran denied a history of trauma to her right shoulder joint.  Following a detailed physical examination, the examiner reported that there was insufficient evidence on history and physical examination to establish a right shoulder diagnosis.  

Concerning entitlement to service connection for a cervical spine disorder, the first post-service evidence is an April 2004 VA treatment record noting the Veteran's report of pain on the side her neck.  See Durham VA Medical Center treatment record.

As discussed above, in April 2009, the Veteran was initially diagnosed with cervical degenerative disc disease, C3-4 through C5-06; cervical radiculitis; cervical myofascial pain; and possible cervical facet arthropathy.  More recent private treatment records also show additional cervical spine diagnoses and that the Veteran has undergone multiple surgeries to relieve symptoms.  Specifically, private treatment records include a February 2014 MRI from Johns Hopkins Hospital that identified moderate degenerative changes of the cervical spine, most severe at C5-C6 and C6-C7, where left foraminal disc protrusions caused moderate to severe left neuroforaminal narrowing with abutment of the left C6 and C7 nerve roots.  The diagnosis was brachial plexus.

In correspondence dated in April 2014, from Dr. G.S., a private clinician of Interventional Spine & Rehabilitation Medicine, Dr. S. states that the Veteran is currently under neurosurgical care and underwent cervical surgery in March 2014.  In subsequent correspondence dated in May 2015 from Dr. S., it is noted that the Veteran is treated for cervical pain, thoracic pain, and thoracic outlet syndrome.

Private treatment records from Greater Baltimore Medical Center dated from February 2014 to September 2015 reflect the Veteran's treatment for several diagnoses related to the cervical spine, to include cervical HNP, left sided disc herniation at C5-C6 and C6-C7, and thoracic outlet syndrome.  Specifically, in July 2014 she underwent thoracic surgery of the left side and in November 2014 she underwent thoracic surgery of the right side to relieve upper extremity pain.  In April 2015 she also underwent cervical fusion surgery.  During this time, treatment records reflect that the Veteran attended monthly follow-up visits for medication management to treat pain.

The July 2015 Joint Motion determined that the Board erred in its February 2015 decision when it referred the claim for service connection for a cervical spine disorder rather than remand it as a component of the claim for service connection for right shoulder disorder.  Given the findings and determinations made in the July 2015 Joint Motion, the Board remanded the issue to the AOJ to obtain a VA medical opinion.

Such opinion was obtained in December 2015.  Following examination of the Veteran and review of the claims file, the December 2015 VA examiner opined that the Veteran's cervical spine disability is not related to the service-connected TMJ.  In so finding, the VA examiner acknowledged that the Veteran's service treatment records and post-service treatment records document a medical history for neck problems.  The December 2015 examination report notes the Veteran underwent periodontal surgery in service on September 10, 2003.  On September 11, 2003, the following day, the Veteran reported for a follow-up visit and the service treatment record reflects the Veteran's reports of right neck and right TMJ tenderness, which the dentist noted were possibly related to the length of surgery and holding her mouth wide open for 30 minutes, which stressed her muscles of mastication (mm).  Additionally, the examiner noted that service treatment records document the Veteran's history of clenching and grinding her teeth resulted in TMJ, which symptoms required treatment with occlusal guards and night guards to minimize grinding and clinching.  Noting that the evidence of record shows that TMJ has been triggered by the Veteran's strong clenching of her teeth since 2001, the VA examiner opined that while strong clenching can put tension in the trapezius and other neck mm, it is possible that neck pain and TMJ have "a common etiologic component in stress."  However, the examiner acknowledged the record is silent for any complaints of neck pain between the in service September 2003 complaint and a January 2010 C & P Exam request noting the Veteran's reports of brief episodes of shooting pain in her right shoulder were proximately caused by or aggravated by her TMJ.   The examiner concluded that "the chronological gap of several years between the 2003 neck pain incident after periodontal surgery and [the Veteran's] next complaint of neck pain [in 2010] is persuasive of the cervical spine problem being independent of her TMD."

In light of the foregoing, the Board finds that service connection for a right shoulder disorder and service connection for cervical spine disorder is not warranted on a direct or secondary basis.

First, the record does not show a competently diagnosed right shoulder disability at any time from contemporaneous to when the Veteran filed her claim to the present.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); As a current disability is required to establish entitlement to service connection for a particular disability, entitlement to service connection for a right shoulder disorder is not warranted.  

The Board acknowledges that VA records include shoulder arthralgia on the Veteran's active and verified problem list.  Arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Further, the January 2011 VA examiner opined that the more likely origin of the right shoulder pain was a cervical spine disability.  This is evidence against a finding that the Veteran has a right shoulder disability as her symptoms have been shown to result from her cervical spine disability.  

The Board has not ignored the lay statements regarding a right shoulder disability but finds that such lay diagnoses are not competent evidence in this case.  For example, while the Veteran's representative contended that the Veteran may have a rotator cuff tear, she has been examined by a medical professional and such individual did not diagnose a rotator cuff tear.  Whether she has pain perceived as from her shoulder, but actually arising from her cervical spine, as opposed to a rotator cuff tear, is a complex question, the answer to which does not lie within the realm of a non-expert, or layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining that sometimes a layperson may be competent to identify a condition where the condition is a simple one, and sometimes, not, for example where the condition is more complex).  

As to the cervical spine disability, the preponderance of evidence is against granting service connection on a direct or secondary basis.  The December 2015 examiner explained that the evidence of record shows the Veteran first reported neck pain in 2003 and did not mention neck pain again until 2010, seven years later.  The examiner concluded that the chronological gap of several years between the initial 2003 complaint of neck pain during service and the next complaint many years post-service discharge is evidence of the cervical spine disorder being independent from TMJ.

The Board notes that post-service, the evidence of record shows that the Veteran first complained of neck pain in VA treatment records dated in April 2004.  Thereafter, from May 2007 to September 2007.  See Washington VA Medical Center treatment record.  However, these treatment records when considered with the entirety of the record do not show that the Veteran's cervical disorder, first diagnosed in April 2009, has a direct link between current disability and service or a causal or aggravating relationship to the service-connected TMJ.  As the December 2015 VA examiner explained the reasons for his conclusions, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Further, there is no opinion to the contrary.  Although the December 2015 VA examiner noted the absence of treatment until many years after service, this was not the sole basis for his opinion.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Rather, he cited additional factors; including determination that the Veteran's pain stems from both the lumbosacral spine and the cervical spine suggestive that the spine itself is the primary cause of disability.  Additionally, the Veteran did not indicate on her October 2003 separation report of medical history that she had neck problems.  The Board finds the contemporaneous statements indicating a lack of neck problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  As a matter of persuasive authority, it is recognized by codified rules of evidence (specifically Fed. R. Evid. 803(4)) that statements made for the purpose of medical treatment generally are reliable and the Court has stated that "[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997))).  Thus, reading the December 2015 VA examiner's opinion that it is more likely suggestive that the spine itself is the primary cause of the Veteran's current cervical spine disability than service, as a whole and in the context of the evidence of record, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

Based on the foregoing, the Board also finds that the most probative evidence of record shows that the Veteran's cervical spine disorder is not proximately due to or the result of service-connected TMJ.  Specifically, the December 2015 VA medical opinion regarding the etiology of the Veteran's cervical spine disorder is against her claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's cervical spine disorder was independent of her TMJ.  Moreover, the December 2015 VA examiner indicated that the Veteran's pain stems from both the lumbosacral spine and the cervical spine suggestive that the spine itself is the primary cause of disability.  The VA examiners opinions are entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran contends that her current cervical spine disorder is related to the neck problems she reported in service, in contrast, during her October 2003 examination for separation from service, the Veteran did not report any neck problems.  No clinical abnormality was found upon examination.  As discussed above, During the June 2010 and June 2016 hearing, the Veteran testified that in service, she was advised that the condition was related to TMJ.  Further, if the Veteran had been experiencing recurrent symptoms of neck problems during service, it would be reasonable to infer that she would have reported such symptoms at her October 2003 service discharge examination, especially because she did report other conditions at that time to include TMJ, intestinal problems, sinusitis, hay fever, and chronic cough; and also considering that service treatment records reflect that her first report of neck problems in service was in September 2003, one month prior to her October 2003 separation examination and report of medical history.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having neck problems upon service discharge weighs against any assertion that these symptoms began during service and continued after service.

Similarly, a June 2007 VA treatment record reflects the Veteran presented with complaints of left shoulder pain that intensified with neck turning.  The examination report notes the Veteran denied a history of trauma or pain of the neck.  Further, private treatment records dated from October 2009 to June 2010 from the Spine Center show that the Veteran was diagnosed with cervical spondylosis and treated with steroid injections to relieve pain.  An October 2009 consultation report notes that the Veteran presented with complaints of severe, intractable pain in the neck with extension to the right upper extremity of approximately four years duration and she reported that the pain began without any true inciting event.  Notably, the Veteran did not report having neck symptoms associated with TMJ, a right shoulder disorder, or any other condition, nor did she report a history of experiencing neck problems in service.

As to the Veteran's statements that there is a relationship between her current cervical spine disability and her military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements with respect to experiencing shoulder and neck pain since service are considered to be competent and credible.  However, the Veteran's statements as to the etiology of her current cervical spine disorder, diagnosed many years after service, is not competent evidence.  Here, whether pathology of one part of the anatomy affects another part of the anatomy, in a manner that is not observable other than by perceived pain, is a complex question that is beyond the realm of knowledge of a layperson.  The weight of the evidence is thus against a relationship between the current cervical spine disability and service.  

For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for a right shoulder disorder and cervical spine disorder under any reasonably raised theory.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for disorders of the right shoulder and cervical spine, to include as secondary to service connected TMJ is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


